 


110 HR 2485 IH: Safety, Efficiency, and Accountability in Transportation Projects Through Public Inspection Act of 2007
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2485 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Filner introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To require public employees to perform the inspection of State and local surface transportation projects, and related essential public functions, to ensure public safety, the cost-effective use of transportation funding, and timely project delivery. 
 
 
1.Short titleThis Act may be cited as the Safety, Efficiency, and Accountability in Transportation Projects Through Public Inspection Act of 2007. 
2.FindingsCongress finds the following: 
(1)Public inspectors serve as the eyes, ears, and voice of the public on State and local surface transportation projects and help ensure that construction and seismic standards are met, that projects meet safety requirements, and that the materials used will stand the test of time. 
(2)Public inspectors on State and local surface transportation projects ensure that tax-paying motorists get what they pay for and public safety and the public interest are considered first and foremost. 
(3)Outsourcing public inspection functions on State and local surface transportation projects eliminates a representative of the public from the construction site and puts a private company in charge of inspecting the work of the private construction company, creating multiple conflicts of interest. 
(4)A private inspector’s primary obligation and responsibility is not to the public, but to the success and profitability of the inspector’s company. Because the private construction company whose work they are inspecting on one project may be a business partner on a future project, private inspectors are likely to feel pressure from the private contractor to take steps that ensure larger profits for both firms. 
(5)These conflicts of interest may lead private inspectors to cut corners and overlook problems that threaten public safety, increase costs, and delay projects. 
(6)Across the United States, transportation agencies have outsourced public inspection functions with disastrous results. Examples of the dangers of outsourcing include the following: Boston’s Big Dig (where a concrete slab from a tunnel ceiling fell and killed a woman), the Los Angeles Redline subway (Hollywood Boulevard collapsed), and the Connecticut I–84 project (hundreds of drains that lead nowhere). 
(7)Commuters and taxpayers are best served by requiring public inspection on State and local surface transportation projects to protect public safety, use transportation revenues cost effectively, and deliver projects on time. 
3.Public inspectionPublic employees shall carry out the construction inspection functions for all surface transportation projects receiving Federal funding. 
4.DefinitionsIn this Act, the following definitions apply: 
(1)Construction inspection functionsThe term construction inspection functions means construction engineering, contract administration, quality control inspection, materials testing, and resident engineer and assistant resident engineer functions. 
(2)Public employeeThe term public employee means an employee of a Federal, State, or local government. 
(3)Surface transportation projectThe term surface transportation project means a project receiving assistance under title 23, United States Code, a capital project (as defined in section 5302 of title 49, United States Code), and any other project related to surface transportation that the Secretary determines appropriate. 
 
